United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3195
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Southern District of Iowa.
                                        *
Jorge Mireles-Torres,                   * [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: April 4, 2002
                              Filed: April 9, 2002
                                   ___________

Before LOKEN, BYE, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       Jorge Mireles-Torres appeals the sentence imposed by the district court1 upon
his guilty plea to illegal reentry following deportation for an aggravated felony, in
violation of 8 U.S.C. § 1326(a) and (b)(2). Pursuant to Anders v. California, 386 U.S.
738 (1967), counsel has moved to withdraw, and has filed a brief raising the issue
whether Mireles-Torres’s sentence is too harsh.




      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
      At sentencing, Mireles-Torres raised no objection to the accuracy of the
presentence report’s facts and Guidelines calculations, and the sentence imposed--
also without objection--was at the bottom of the applicable Guidelines range. His
argument on appeal is unreviewable. See 18 U.S.C. § 3742(a); cf. United States v.
Woodrum, 959 F.2d 100, 101 (8th Cir. 1992) (per curiam) (sentence is not reviewable
merely because it is at top of properly calculated Guidelines range).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-